

110 HR 5497 IH: Burma Unified through Rigorous Military Accountability Act of 2021
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5497IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Meeks (for himself, Mr. Chabot, Mr. McCaul, Mr. Bera, Ms. Bass, Mr. Castro of Texas, Ms. Omar, Mr. Fitzpatrick, Mr. Lieu, Ms. Norton, Ms. Bonamici, Mrs. Kim of California, Mr. Krishnamoorthi, Mr. Khanna, Mr. Vargas, Ms. Tenney, Mrs. Napolitano, Ms. Lois Frankel of Florida, Mr. McGovern, Ms. Meng, Mr. Meijer, Ms. Manning, Mr. Blumenauer, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize humanitarian assistance and civil society support, promote democracy and human rights, and impose targeted sanctions with respect to human rights abuses in Burma, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Burma Unified through Rigorous Military Accountability Act of 2021 or the BURMA Act of 2021.(b)Table of contentsThe table of contents of this Act is as follows: 2.DefinitionsIn this Act:(1)Burmese militaryThe term Burmese military—(A)means to the Armed Forces of Burma, including the army, navy, and air force; and (B)includes security services under the control of the Armed Forces of Burma such as the police and border guards. (2)Crimes against humanityThe term crimes against humanity includes the following, when committed as part of a widespread or systematic attack directed against any civilian population, with knowledge of the attack:(A)Murder.(B)Forced transfer of population.(C)Torture.(D)Extermination.(E)Enslavement.(F)Rape, sexual slavery, or any other form of sexual violence of comparable severity.(G)Enforced disappearance of persons.(H)Persecution against any identifiable group or collectivity on political, racial, national, ethnic, cultural, religious, gender, or other grounds that are universally recognized as impermissible under international law. (I)Imprisonment or other severe deprivation of physical liberty in violation of fundamental rules of international law.(3)Executive Order 14014The term Executive Order 14014 means Executive Order 14014 (86 Fed. Reg. 9429; relating to blocking property with respect to the situation in Burma). (4)GenocideThe term genocide means any offense described in section 1091(a) of title 18, United States Code.(5)Transitional justiceThe term transitional justice means the range of judicial, nonjudicial, formal, informal, retributive, and restorative measures employed by countries transitioning out of armed conflict or repressive regimes, or employed by the international community through international justice mechanisms, to redress past or ongoing atrocities and to promote long-term, sustainable peace.(6)War crimeThe term war crime has the meaning given the term in section 2441(c) of title 18, United States Code.3.FindingsCongress makes the following findings:(1)Since 1988, the United States policy of principled engagement has fostered positive democratic reforms in Burma, with elections in 2010, 2015, and 2020, helping to bring about the partial transition to civilian rule and with the latter 2 elections resulting in resounding electoral victories for the National League for Democracy.(2)That democratic transition remained incomplete, with the military retaining significant power and independence from civilian control following the 2015 elections, including through control of 25 percent of parliamentary seats, a de facto veto over constitutional reform, authority over multiple government ministries, and the ability to operate with impunity and no civilian oversight.(3)Despite some improvements with respect for human rights and fundamental freedoms beginning in 2010, and the establishment of a quasi-civilian government following credible elections in 2015, Burma’s military and civilian leaders have, since 2016, overseen an increase in restrictions to freedom of expression (including for members of the press), freedom of peaceful assembly, freedom of association, and freedom of religion or belief. In 2017, Burmese authorities oversaw a genocide against Rohingya, which caused almost 1,000,000 Rohingya to seek refuge in neighboring Bangladesh.(4)On February 1, 2021, the Burmese military conducted a coup d’état, declaring a year-long state of emergency and detaining State Counsellor Aung San Suu Kyi, President Win Myint, and dozens of other government officials and elected members of parliament, thus derailing Burma’s transition to democracy and disregarding the will of the people of Burma as expressed in the November 2020 elections, which were determined to be credible by international and national observers. (5)Following the coup, some ousted members of parliament established the Committee Representing the Pyidaungsu Hluttaw, which subsequently released the Federal Democracy Charter in March 2021 and established the National Unity Government in April 2021. In June 2021, the National Unity Government included ethnic minorities and women among its cabinet and released a policy paper outlining pledges to Rohingya and calling for justice and reparations for the community. (6)Since the coup on February 1, 2021, the Burmese military has—(A)used lethal force on peaceful protestors on multiple occasions, killing more than 1,100 people, including more than 50 children; (B)detained more than 4,000 peaceful protestors, participants in the Civil Disobedience Movement, labor leaders, government officials and elected members of parliament, members of the media, and others, according to the Assistance Association for Political Prisoners; (C)issued laws and directives that could be used to further impede fundamental freedoms, including freedom of expression (including for members of the press), freedom of peaceful assembly, and freedom of association; and(D)imposed restrictions on the internet and telecommunications.(7)More than 230,000 people have been internally displaced since the coup, while thousands of others have sought refuge in neighboring countries, and the Burmese military continues to block humanitarian assistance to populations in need. According to the World Health Organization, the military has carried out more than 250 attacks on health care entities since the coup and killed at least 18 health workers. Dozens more have been arbitrarily detained and hundreds have warrants out for their arrest. The military has continued such attacks even as they inhibit efforts to combat a devastating third wave of COVID–19. The brutality of the Burmese military was on full display on March 27, 2021, Armed Forces Day, when, after threatening on state television to shoot protesters in the head, security forces killed more than 150 people.(8)The coup represents a continuation of a long pattern of violent and anti-democratic behavior by the military that stretches back decades, with the military having previously taken over Burma in coups d’état in 1962 and 1988, and having ignored the results of the 1990 elections, and a long history of violently repressing protest movements, including killing and imprisoning thousands of peaceful protestors during pro-democracy demonstrations in 1988 and 2007.(9)The military also has a long history of violent repression of ethnic and religious minorities. On August 25, 2017, Burmese military and security forces launched a genocidal military campaign against Rohingya, resulting in a mass exodus of some 750,000 Rohingya from Burma’s Rakhine State into Bangladesh, where they remain. The Government of Burma has since taken no steps to improve conditions for Rohingya still in Rakhine State, who remain at high risk of genocide and other atrocities, or to create conditions conducive to the return of Rohingya refugees.(10)The Burmese military has also engaged in renewed violence with other ethnic minority groups across the country. Since 2018, fighting between the Burmese military and the Arakan Army has displaced more than 220,000 people in Rakhine and Chin States, including more than 130,000 Rohingya confined to camps since 2012. The military has continued to commit atrocities in Kachin and Shan States that a 2019 report by Amnesty International described as relentless and ruthless. Fighting in northern Burma has forced more than 100,000 people from their homes and into camps for internally displaced persons. The Government of Burma continues to heavily proscribe humanitarian and media access to conflict-affected populations across the country.(11)With more than $500,000,000 in humanitarian assistance provided to Burma and Bangladesh in 2020 alone, the United States is the largest humanitarian donor to populations in need as a result of conflicts in Burma. In May 2021, the United States announced nearly $155,000,000 in additional humanitarian assistance to meet the urgent needs of Rohingya refugees and host communities in Bangladesh and people affected by ongoing violence in Burma’s Rakhine, Kachin, Shan, and Chin states. In August 2021, the United States provided $50,000,000 in critical humanitarian assistance to the people of Burma.(12)Both government- and military-initiated investigations into human rights abuses in Burma involving violence between ethnic minorities and Burmese security forces have failed to yield credible results or hold perpetrators accountable.(13)In its report dated September 17, 2018, the United Nations Independent International Fact-Finding Mission on Myanmar concluded, on reasonable grounds, that the factors allowing inference of genocidal intent are present with respect to the attacks against Rohingya in Rakhine State, and acts by Burmese security forces against Rohingya in Rakhine State and other ethnic minorities in Kachin and Shan States amount to crimes against humanity and war crimes. The Independent International Fact-Finding Mission on Myanmar established by the United Nations Human Rights Council recommended that the United Nations Security Council should ensure accountability for crimes under international law committed in Myanmar, preferably by referring the situation to the International Criminal Court or alternatively by creating an ad hoc international criminal tribunal. The Mission also recommended the imposition of targeted economic sanctions, including an arms embargo on Burma.(14)In a subsequent report dated August 5, 2019, the United Nations Independent International Fact-Finding Mission on Myanmar found that the Burmese military’s economic interests enable its conduct and that it benefits from and supports extractive industry businesses operating in conflict-affected areas in northern Burma, including natural resources, particularly oil and gas, minerals and gems and argued that through controlling its own business empire, the Tatmadaw can evade the accountability and oversight that normally arise from civilian oversight of military budgets. The report called for the United Nations and individual governments to place targeted sanctions on all senior officials in the Burmese military as well as their economic interests, especially Myanma Economic Holdings Limited and Myanmar Economic Corporation.(15)On February 11, 2021, President Biden issued Executive Order 14014 in response to the coup d’état, authorizing sanctions against the Burmese military, its economic interests, and other perpetrators of the coup. (16)Since the issuance of Executive Order 14014, the Department of the Treasury has imposed sanctions with respect to—(A)multiple high-ranking individuals and their family members, including the Commander-in-Chief of the Burmese military, Min Aung Hlaing; (B)state-owned and military controlled companies, including Myanmar Ruby Enterprise, Myanmar Imperial Jade Co., Ltd., and Cancri (Gems and Jewellery) Co., Ltd; and(C)other corporate entities and Burmese military entities, including the military regime’s State Administrative Council. (17)Pursuant to Executive Order 14014, the United States has also implemented new restrictions on exports and reexports to Burma.(18)On March 22, 2021, the United States designated Burma’s Chief of Police, Than Hlaing, and the Bureau of Special Operations commander, Lieutenant General Aung Soe, for the imposition of sanctions pursuant to Executive Order 14014. The United States further designated 2 army units, the 33rd and 77th Light Infantry Divisions, for the imposition of sanctions pursuant to Executive Order 14014, for being responsible for or complicit in, or having directly or indirectly engaged or attempted to engage in, actions or policies that prohibit, limit, or penalize the exercise of freedom of expression or assembly by people in Burma.(19)On March 25, 2021, the United States designated 2 entities linked to the coup leaders, Myanma Economic Holdings Public Company Limited and Myanmar Economic Corporation Limited. Those entities are the 2 largest military holding companies in Burma, and all shares in those entities are held and managed by current or former members of Burmese military regiments or units, or organizations led by former members of such regiments or units.(20)On April 8, 2021, the United States designated Myanma Gems Enterprise, a Burmese state-owned entity that is responsible for all gemstone activities in Burma, for the imposition of sanctions pursuant to Executive Order 14014. Gemstones are a key economic resource for the Burmese military regime.(21)On May 17, 2021, the United States designated 16 individuals and one entity connected to Burma’s military regime, including 13 key members of the Burmese military and 3 adult children of previously designated Burmese military officials, for the imposition of sanctions pursuant to Executive Order 14014.(22)On July 2, 2021, the United States added the following 4 entities to the Entity List set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations, in response to the February 1, 2021, military coup in Burma: (A)King Royal Technologies Co., Ltd., a telecommunications company that provides satellite communications services in support of the Burmese military. (B)Wanbao Mining and its 2 subsidiaries, Myanmar Wanbao Mining Copper, Ltd., and Myanmar Yang Tse Copper, Ltd., copper mining companies that have revenue-sharing agreements with Myanmar Economic Holdings Limited.(23)Myanmar Economic Holdings Limited was added to the Entity List in March 2021. Myanmar Economic Holdings Limited provides revenue for Burma’s Ministry of Defense, an entity responsible for the military coup that was also added to the Entity List in March 2021. Additionally, 3 of the newly added entities, Wanbao Mining and its 2 subsidiaries, have long been reportedly linked to abuses of labor rights and human rights.(24)On July 2, 2021, the United States designated 22 individuals connected to Burma’s military regime for the imposition of sanctions pursuant to Executive Order 14014. Among the individuals so designated were 7 key members of the Burmese military, which continues to repress the pro-democracy movement in the country and use lethal force against the people of Burma, including children and members of ethnic minority groups. The other 15 individuals are the spouses or adult children of previously designated senior Burmese military officials whose financial networks have contributed to military officials’ ill-gotten gains. IMatters relating to the conflict in Burma101.Statement of policyIt is the policy of the United States—(1)to support genuine democracy, peace, and national reconciliation in Burma;(2)to pursue a strategy of calibrated engagement, which is essential to support the establishment of a peaceful, prosperous, and democratic Burma that includes respect for the human rights of all individuals regardless of ethnicity and religion;(3)to ensure that the objectives guiding such a strategy include—(A)restoring to power a civilian government that reflects the will of the people of Burma;(B)supporting constitutional reforms, ensuring civilian governance and oversight over the military, including reforms—(i)to the provisions reserving 25 percent of parliamentary seats for appointments by the military, which provides the military with veto power over constitutional amendments; and (ii)to provisions granting the military control over the Ministry of Defense, the Ministry of Border Affairs, and the Ministry of Home Affairs;(C)assisting in the establishment of a fully democratic, civilian-led, pluralistic, and representative political system that includes free, fair, credible, and democratic elections in which all people of Burma, including all ethnic minorities, can participate in the political process at all levels including the right to vote and to run for elected office;(D)supporting legal reforms that ensure protection for the civil and political rights of all individuals in Burma, including reforms to laws that criminalize the exercise of human rights and fundamental freedoms, and strengthening respect for and protection of human rights, including freedom of religion or belief;(E)securing the unconditional release of all prisoners of conscience and political prisoners in Burma;(F)strengthening Burma’s civilian governmental institutions, including support for greater transparency and accountability once the military is no longer in power;(G)empowering and resourcing local communities, civil society organizations, and independent media;(H)promoting national reconciliation and the conclusion and credible implementation of a nationwide cease-fire agreement, followed by a peace process that is inclusive of ethnic Rohingya, Shan, Rakhine, Kachin, Chin, and Kayin, and other ethnic groups and leads to the development of a political system that effectively addresses natural resource governance, revenue-sharing, land rights, and constitutional change enabling inclusive peace;(I)ensuring the protection and non-refoulement of refugees fleeing Burma to neighboring countries and prioritizing efforts to create a conducive environment and meaningfully address long-standing structural challenges that undermine the safety and rights of Rohingya in Rakhine State as well as members of other ethnic and religious minorities in Burma, including by creating conditions for the dignified, safe, sustainable, and voluntary return of refugees in Bangladesh, Thailand, and in the surrounding region, and offering compensation or restitution to those who do not want to return;(J)supporting an immediate end to restrictions that hinder the freedom of movement of members of ethnic minorities throughout the country, including Rohingya, and an end to any and all policies and practices designed to forcibly segregate Rohingya, and providing humanitarian support for all internally displaced persons in Burma;(K)ensuring humanitarian actors, media, and human rights mechanisms, including those established by the United Nations Human Rights Council and the United Nations General Assembly, have full and unhindered humanitarian access to all relevant areas of Burma, including Rakhine, Chin, Kachin, Shan, and Kayin States;(L)ensuring accountability through independent, credible international investigations for any potential genocide, war crimes, and crimes against humanity, including those involving sexual and gender-based violence and violence against children, perpetrated against ethnic minorities, including Rohingya, by members of the military and security forces of Burma, and other armed groups involved in conflict;(M)ensuring the military, security, and police forces operate under civilian control and are held accountable in civilian courts for human rights abuses, corruption, and other abuses of power;(N)promoting broad-based, inclusive economic development and fostering healthy and resilient communities;(O)combating corruption and illegal economic activity, including that which involves the military and its close allies; and(P)promoting responsible international and regional engagement;(4)to support and advance the strategy of calibrated engagement, impose targeted sanctions with respect to the Burmese military’s economic interests and major sources of income for the Burmese military, including with respect to—(A)officials in Burma, including the Commander in Chief of the Armed Forces of Burma, Min Aung Hlaing, and all individuals described in paragraphs (1), (2), and (3) of section 202(a), under the authorities provided by title II, Executive Order 14014, and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);(B)enterprises owned or controlled by the Burmese military, including the Myanmar Economic Corporation, Union of Myanmar Economic Holding, Ltd., and all other entities described in section 202(a)(4), under the authorities provided by title II, the Burmese Freedom and Democracy Act of 2003 (Public Law 108–61; 50 U.S.C. 1701 note), the Tom Lantos Block Burmese JADE (Junta's Anti-Democratic Efforts) Act of 2008 (Public Law 110–286; 50 U.S.C. 1701 note), other relevant statutory authorities, and Executive Order 14014; and(C)state-owned economic enterprises if the Secretary of the Treasury or other competent authority determines that—(i)there is a substantial risk of the Burmese military accessing the accounts of such an enterprise; and (ii)the imposition of sanctions would not cause disproportionate harm to the people of Burma, the restoration of a civilian government in Burma, or the national interest of the United States; and(5)to ensure that any sanctions imposed with respect to entities or individuals are carefully targeted to maximize impact on the military and security forces of Burma and its economic interests while minimizing impact on the people of Burma, recognizing the calls from the people of Burma for the United States to take action against the sources of income for the military and security forces of Burma.IISanctions and import restrictions with respect to BurmaAImposition of sanctions201.DefinitionsIn this subtitle:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.(3)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.(4)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury by regulation. (5)Foreign personThe term foreign person means a person that is not a United States person.(6)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(7)PersonThe term person means an individual or entity. (8)SupportThe term support, with respect to the Burmese military, means to knowingly have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of the Burmese military.(9)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted to the United States for permanent residence; (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States. 202.Imposition of sanctions with respect to human rights abuses and perpetration of a coup in Burma(a)Mandatory sanctionsNot later than 30 days after the enactment of this Act, the President shall impose the sanctions described in subsection (d) with respect to any foreign person that the President determines—(1)knowingly operates or operated in the defense sector of the Burmese economy;(2)is responsible for or complicit in, or has directly or indirectly and knowingly engaged or attempted to engage in—(A)actions or policies that undermine democratic processes or institutions in Burma;(B)actions or policies that threaten the peace, security, or stability of Burma;(C)actions or policies that prohibit, limit, or penalize the exercise of freedom of expression or assembly by people in Burma, or that limit access to print, online, or broadcast media in Burma; or(D)the arbitrary detention or torture of any person in Burma or other serious human rights abuse in Burma;(3)to knowingly be or have been a senior leader or official of—(A)the Burmese military or security forces of Burma, or any successor entity to any of such forces;(B)the State Administration Council, the military-appointed cabinet at the level of Deputy Minister or higher, or a military-appointed minister of a Burmese state or region; or(C)an entity that has, or whose members have, engaged in any activity described in paragraph (2);(4)knowingly operates—(A)any entity that is a state-owned economic enterprise under Burmese law (other than the entity specified in subsection (c)) that benefits the Burmese military, including the Myanma Gems Enterprise; or(B)any entity controlled in whole or in part by an entity described in subparagraph (A), or a successor to such an entity, that benefits the Burmese military;(5)knowingly and materially violates, attempts to violate, conspires to violate, or has caused or attempted to cause a violation of any license, order, regulation, or prohibition contained in or issued pursuant to Executive Order 14014 or this Act;(6)to be an adult family member of any person described in any of paragraphs (1) through (5);(7)knowingly facilitates a significant transaction or transactions for or on behalf of a person described, or a person that has engaged in the activity described, as the case may be, in any of paragraphs (1) through (6);(8)to be owned or controlled by, or to have acted for or on behalf of, directly or indirectly, a person described, or a person that has engaged in the activity described, as the case may be, in any of paragraphs (1) through (6); or(9)to have knowingly and materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, a person described, or a person that has engaged in the activity described, as the case may be, in any of paragraphs (1) through (6).(b)Additional measure relating to facilitation of transactionsThe Secretary of the Treasury shall, in consultation with the Secretary of State, prohibit or impose strict conditions on the opening or maintaining in the United States of a correspondent account or payable-through account by a foreign financial institution that the President determines has, on or after the date of the enactment of this Act, knowingly conducted or facilitated a significant transaction or transactions on behalf of a foreign person described in subsection (a). (c)Discretionary sanctions(1)In generalBeginning on the date that is 60 days after the date of the enactment of this Act, the President may impose the sanctions described in subsection (d) with respect to the Myanma Oil and Gas Enterprise if the President determines and certifies to the appropriate congressional committees, not later than 30 days before imposing such sanctions, that imposing sanctions with respect to the Myanma Oil and Gas Enterprise—(A)would reduce the ability of the Burmese military to engage in the activities described in subparagraphs (A) through (D) of subsection (a)(2);(B)would bring benefits to the people of Burma that exceed the potential negative impacts of the sanctions on the humanitarian and economic outlook of the people of Burma; and(C)is in the national interest of the United States.(2)LicensesThe Secretary of the Treasury may grant a license to allow the Myanma Oil and Gas Enterprise and a joint venture in which the Myanma Oil and Gas Enterprise participates to continue operating in a manner that does not provide revenue or other economic benefits to the Burmese military or members of the Burmese military.(d)Sanctions describedThe sanctions that may be imposed with respect to a foreign person described in subsection (a) or (c) are the following:(1)Property blockingNotwithstanding the requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701), the President may exercise of all powers granted to the President by that Act to the extent necessary to block and prohibit all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the foreign person has any interest.(3)Aliens inadmissible for visas, admission, or parole(A)In generalAn alien described in subsection (a) is—(i)inadmissible to the United States;(ii)ineligible for a visa or travel to the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalThe visa or other documentation issued to an alien described in subsection (a) shall be revoked, regardless of when such visa or other documentation is or was issued.(ii)Effect of revocationA visa or other entry documentation revoked under clause (i) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), no longer be valid for travel to the United States.(e)Exceptions(1)Exception for intelligence, law enforcement, and national security activitiesSanctions under this section shall not apply to any authorized intelligence, law enforcement, or national security activities of the United States. (2)Exception to comply with united nations headquarters agreementSanctions under subsection (d)(3) shall not apply with respect to the admission of an alien to the United States if the admission of the alien is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations.(f)Waiver(1)In generalThe President may, on a case-by-case basis and for periods not to exceed 180 days each, waive the application of sanctions or restrictions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that the waiver is vital to the national security interests of the United States.(2)SunsetThe authority to issue a waiver under paragraph (1) shall terminate on the date that is 2 years after the date of enactment of this Act.(g)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subtitle.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this subtitle or any regulation, license, or order issued to carry out this subtitle shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (h)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State and the heads of other United States Government agencies, as appropriate, shall submit to the appropriate congressional committees a report that—(1)sets forth the plan of the Department of the Treasury for ensuring that property blocked pursuant to subsection (a) or Executive Order 14014 remains blocked;(2)describes the primary sources of income to which the Burmese military has access and that the United States has been unable to reach using sanctions authorities;(3)makes recommendations for how the sources of income described in paragraph (2) can be reduced or blocked; and(4)evaluates the implications of imposing sanctions on the Burmese-government owned Myanmar Oil and Gas Enterprise, including a determination with respect to the extent to which sanctions on Myanmar Oil and Gas Enterprise would advance the interests of the United States in Burma.203.Authorization to prohibit imports from the Burmese gemstone sector(a)In generalThe President may prohibit all imports of precious and semi-precious gemstones from Burma into the United States.(b)TerminationThis section shall terminate on the date on which the President submits to the appropriate congressional committees a certification that—(1)the Burmese military has released all political prisoners taken into custody on or after February 1, 2021;(2)the elected government has been reinstated or new free and fair elections have been held;(3)all legal charges against those winning election in November 2020 are dropped;(4)the 2008 Constitution of Burma has been amended or replaced to place the Burmese military under civilian oversight and the Burmese military no longer automatically receives 25 percent of seats in Burma’s state, regional, and national Hluttaws;(5)that the gemstone sector of Burma is free from the influence of the Burmese military and that none of the entities described in section 202(a) hold gemstone permits;(6)Burma has been re-admitted to the Extractive Industries Transparency Initiative;(7)all entities participating in the gemstone sector in Burma have publicly disclosed their beneficial ownership consistent with requirements set forth in the guidelines of the Extractive Industries Transparency Initiative;(8)the licensing and permitting process is conducted in a transparent and open manner, with contracts disclosed publicly; and(9)the Myanma Gems Enterprise no longer acts as both a regulator and commercial partner in mining enterprises. 204.Certification requirement for removal of certain persons from the list of specially designated nationals and blocked persons(a)In generalOn or after the date of the enactment of this Act, the President may not remove a person described in subsection (b) from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (commonly referred to as the SDN list) until the President submits to the appropriate congressional committees a certification described in subsection (c) with respect to the person.(b)Persons describedA person described in this subsection is a foreign person included in the SDN list for violations of part 525 of title 31, Code of Federal Regulations, or any other regulations imposing sanctions on or related to Burma.(c)Certification describedA certification described in this subsection, with respect to a person described in subsection (b), is a certification that the person has not knowingly assisted in, sponsored, or provided financial, material, or technological support for, or financial or other services to or in support of—(1)terrorism or a terrorist organization; (2)a significant foreign narcotics trafficker (as defined in section 808 of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1907)); (3)a significant transnational criminal organization under Executive Order 13581 (50 U.S.C. 1701 note; relating to blocking property of transnational criminal organizations); or(4)any other person on the SDN list.(d)FormA certification described in subsection (c) shall be submitted in unclassified form but may include a classified annex.205.Sunset(a)In generalThe authority to impose sanctions under this title shall terminate on the date that is 8 years after the date of the enactment of this Act.(b)Continuation in effect of sanctionsSanctions imposed under this subtitle on or before the date specified in subsection (a), and in effect as of such date, shall remain in effect until the date on which the President submits to the appropriate congressional committees a certification that—(1)the Burmese military has released all political prisoners taken into custody on or after February 1, 2021;(2)the elected government has been reinstated or new free and fair elections have been held;(3)all legal charges against those winning election in November 2020 are dropped; and(4)the 2008 Constitution of Burma has been amended or replaced to place the Burmese military under civilian oversight and the Burmese military no longer automatically receives 25 percent of seats in Burma’s state, regional, and national Hluttaws.BCoordination of sanctions211.Sanctions and policy coordination for Burma(a)In generalThe Secretary of State may designate an official of the Department of State to serve as the United States Special Coordinator for Burmese Democracy (in this section referred to as the Special Coordinator).(b)Central objectiveThe Special Coordinator should develop a comprehensive strategy for the implementation of the full range of United States diplomatic capabilities, including the provisions of this Act, to promote human rights and the restoration of civilian government in Burma.(c)Duties and responsibilitiesThe Special Coordinator should, as appropriate, assist in—(1)coordinating the sanctions policies of the United States under section 202 with relevant bureaus and offices within the Department of State, other relevant United States Government agencies, and international financial institutions;(2)conducting relevant research and vetting of entities and individuals that may be subject to sanctions under section 202 and coordinate with other United States Government agencies and international financial intelligence units to assist in efforts to enforce anti-money laundering and anti-corruption laws and regulations;(3)promoting a comprehensive international effort to impose and enforce multilateral sanctions with respect to Burma;(4)coordinating with and supporting interagency United States Government efforts, including efforts of the United States Ambassador to Burma and the United States Permanent Representative to the United Nations, relating to—(A)identifying opportunities to coordinate with and exert pressure on the governments of the People’s Republic of China and the Russian Federation to support multilateral action against the Burmese military;(B)working with like-minded partners to impose a coordinated arms embargo on the Burmese military and targeted sanctions on the economic interests of the Burmese military, including through the introduction and adoption of a United Nations Security Council resolution;(C)engaging in direct dialogue with Burmese civil society, democracy advocates, ethnic minority representative groups, and organizations or groups representing the protest movement and the officials elected in 2020, such as the Committee Representing the Pyidaungsu Hluttaw, the National Unity Government, the National Unity Consultative Council, and their designated representatives;(D)encouraging the National Unity Government to incorporate accountability mechanisms in relation to the atrocities against Rohingya and other ethnic groups, to take further steps to make its leadership and membership ethnically diverse, and to incorporate measures to enhance ethnic reconciliation and national unity into its policy agenda;(E)assisting efforts by the relevant United Nations Special Envoys and Special Rapporteurs to secure the release of all political prisoners in Burma, promote respect for human rights, and encourage dialogue; and(F)supporting nongovernmental organizations operating in Burma and neighboring countries working to restore civilian democratic rule to Burma and to address the urgent humanitarian needs of the people of Burma; and(5)providing timely input for reporting on the impacts of the implementation of sections 202 and 203 on the Burmese military and the people of Burma.IIIHumanitarian assistance and civil society support with respect to Burma301.Support to civil society and independent media(a)Authorization To provide supportThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to provide support to civil society in Burma, Bangladesh, Thailand, and the surrounding region, including by— (1)ensuring the safety of democracy activists, civil society leaders, independent media, participants in the Civil Disobedience Movement, and government defectors exercising their fundamental rights by—(A)supporting safe houses for those under threat of arbitrary arrest or detention;(B)providing access to secure channels for communication;(C)assisting individuals forced to flee from Burma and take shelter in neighboring countries, including in ensuring protection assistance and non-refoulement; and(D)providing funding to organizations that equip activists, civil society organizations, and independent media with consistent, long-term technical support on physical and digital security in local languages;(2)supporting democracy activists in their efforts to promote freedom, democracy, and human rights in Burma, by—(A)providing aid and training to democracy activists in Burma;(B)providing aid to individuals and groups conducting democracy programming outside of Burma targeted at a peaceful transition to constitutional democracy inside Burma;(C)providing aid and assistance to independent media outlets and journalists and groups working to protect internet freedom and maintain independent media;(D)expanding radio and television broadcasting into Burma; and(E)providing financial support to civil society organizations and nongovernmental organizations led by members of ethnic and religious minority groups within Burma and its cross-border regions;(3)assisting ethnic minority groups and civil society in Burma to further prospects for justice, reconciliation, and sustainable peace; and(4)promoting ethnic minority inclusion and participation in political processes in Burma.(b)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to carry out the provisions of this section for each of fiscal years 2022 through 2027.302.Humanitarian assistance and reconciliation(a)Authorization To provide humanitarian assistanceThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to provide humanitarian assistance and reconciliation activities for ethnic groups and civil society organizations in Burma, Bangladesh, Thailand, and the surrounding region, including—(1)assistance for victims of violence by the Burmese military, including Rohingya and individuals from other ethnic minorities displaced or otherwise affected by conflict, in Burma, Bangladesh, Thailand, and the surrounding region;(2)support for voluntary resettlement or repatriation of displaced individuals in Burma, upon the conclusion of genuine agreements developed and negotiated with the involvement and consultation of the displaced individuals and if resettlement or repatriation is safe, voluntary, and dignified;(3)support for the promotion of ethnic and religious tolerance, improving social cohesion, combating gender-based violence, increasing the engagement of women in peacebuilding, and mitigating human rights violations and abuses against children;(4)support for— (A)primary, secondary, and tertiary education for displaced children living in areas of Burma affected by conflict; and (B)refugee camps in the surrounding region and opportunities to access to higher education in Bangladesh and Thailand;(5)capacity-building support— (A)to ensure that displaced individuals are consulted and participate in decision-making processes affecting the displaced individuals; and(B)for the creation of mechanisms to facilitate the participation of displaced individuals in such processes; and(6)increased humanitarian aid to Burma to address the dire humanitarian situation that has uprooted 170,000 people through—(A)international aid partners such as agencies of the United Nations; (B)the International Committee of the Red Cross; and (C)cross-border aid.(b)Authorization of appropriationsThere are authorized to be appropriated $220,500,000 to carry out the provisions of this section for fiscal year 2022.303.Authorization of assistance for Burma political prisoners(a)Sense of CongressIt is the sense of Congress that— (1)the freedom of expression is an inalienable right;(2)the Government of Burma must immediately drop defamation charges against all individuals unjustly detained, including the 3 Kachin activists, Lum Zawng, Nang Pu, and Zau Jet, who led a peaceful rally in Mytkyina, the capital of Kachin State in April 2018, and that the prosecution of Lum Zawng, Nang Pu, and Zau Jet is an attempt by Burmese authorities to intimidate, harass, and silence community leaders and human rights defenders who speak out about military abuses and their impact on civilian populations;(3)freedom of expression, including for members of the press, is a human right and should be upheld and protected in Burma and everywhere, and Burmese authorities must immediately cease the arbitrary arrest, detention, imprisonment, and physical attacks of journalists, which have created a climate of fear and self-censorship among local journalists; and(4)the Burmese military should immediately and unconditionally release Danny Fester and other journalists unjustly detained for their work.(b)Statement of policyIt is the policy of the United States that— (1)all prisoners of conscience and political prisoners in Burma should be unconditionally and immediately released;(2)all diplomatic tools of the United States should be invoked to ensure that all prisoners of conscience and political prisoners in Burma are released; and(3)the Government of Burma should repeal or amend all laws that violate the right to freedom of expression, peaceful assembly, or association, and ensure that laws such as the Telecommunications Law of 2013 and the Unlawful Associations Act of 1908, and laws relating to the right to peaceful assembly all comply with Burma’s human rights obligations.(c)Political prisoners assistanceThe Secretary of State is authorized to continue to provide assistance to civil society organizations in Burma that work to secure the release of and support prisoners of conscience and political prisoners in Burma, including—(1)support for the documentation of human rights violations with respect to prisoners of conscience and political prisoners;(2)support for advocacy in Burma to raise awareness of issues relating to prisoners of conscience and political prisoners;(3)support for efforts to repeal or amend laws that are used to imprison individuals as prisoners of conscience or political prisoners;(4)support for health, including mental health, and post-incarceration assistance in gaining access to education and employment opportunities or other forms of reparation to enable former prisoners of conscience and political prisoners to resume normal lives; and(5)the creation, in consultation with former political prisoners and prisoners of conscience, their families, and their representatives, of an independent prisoner review mechanism in Burma—(A)to review the cases of individuals who may have been charged or deprived of their liberty for peacefully exercising their human rights;(B)to review all laws used to arrest, prosecute, and punish individuals as political prisoners and prisoners of conscience; and (C)to provide recommendations to the Government of Burma for the repeal or amendment of all such laws.IVAccountability for human rights abuses401.Evaluation of attacks against Rohingya in Burma(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, after consultation with the heads of other United States Government agencies represented on the Atrocity Early Warning Task Force and representatives of human rights organizations, as appropriate, shall submit to the appropriate congressional committees an evaluation of the persecution of, including attacks against, Rohingya in Burma by the Burmese military, including—(1)an assessment of whether the situation constitutes genocide (as defined in section 1091 of title 18, United States Code); and (2)a detailed description of any proposed atrocities prevention response recommended by the Atrocity Early Warning Task Force.(b)Form(1)In generalThe evaluation required by subsection (a) shall be submitted in unclassified form, but may include a classified annex as necessary.(2)Publication of unclassified portionThe unclassified portion of the evaluation required by subsection (a) shall be posted on a publicly available internet website of the Department of State.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.402.Report on accountability for war crimes, crimes against humanity, and genocide in Burma(a)Statement of policyIt is the policy of the United States—(1)to continue the support of ongoing mechanisms and special procedures of the United Nations Human Rights Council, including the United Nations Independent Investigative Mechanism for Myanmar and the Special Rapporteur on the situation of human rights in Myanmar; and(2)to refute the credibility and impartiality of efforts sponsored by the Government of Burma, such as the Independent Commission of Enquiry, unless the United States Ambassador at Large for Global Criminal Justice determines the efforts to be credible and impartial and notifies the appropriate congressional committees in writing and in unclassified form regarding that determination.(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State, after consultation with the heads of other United States Government agencies, as appropriate, shall submit to the appropriate congressional committees a report that—(1)after consulting with the Atrocity Early Warning Task Force, or any successor entity or office, provides a detailed description of any proposed atrocity prevention response recommended by the Task Force;(2)summarizes any atrocity crimes committed against Rohingya or members of other ethnic minority groups in Burma between 2012 and the date of the submission of the report;(3)describes any potential transitional justice mechanisms for Burma;(4)provides an analysis of whether the reports summarized under paragraph (2) amount to war crimes, crimes against humanity, or genocide; and(5)includes a determination with respect to whether—(A)the persecution of, including attacks against, Rohingya in Burma by the Burmese military constitutes genocide; and(B)events that took place during or after the coup of February 1, 2021, in any state in Burma constitute war crimes or crimes against humanity.(c)ElementsThe report required by subsection (b) shall include the following:(1)A description of—(A)credible evidence of events that may constitute war crimes, crimes against humanity, or genocide committed by the Burmese military against Rohingya and members of other ethnic minority groups, including the identities of any other actors involved in the events;(B)the role of the civilian government in the commission of any events described in subparagraph (A);(C)credible evidence of events of war crimes, crimes against humanity, or genocide committed by other armed groups in Burma;(D)attacks on health workers, health facilities, health transport, or patients and, to the extent possible, the identities of any individuals who engaged in or organized such attacks in Burma; and(E)to the extent possible, the conventional and unconventional weapons used for any events or attacks described in this paragraph and the sources of such weapons.(2)In consultation with the Administrator of the United States Agency for International Development, the Attorney General, and heads of any other appropriate United States Government agencies, as appropriate, a description and assessment of the effectiveness of any efforts undertaken by the United States to promote accountability for any atrocity crimes perpetrated against Rohingya by the Burmese military, the government of the Rakhine State, pro-government militias, or other armed groups operating in the Rakhine State, including efforts—(A)to train civilian investigators, within and outside of Burma and Bangladesh, to document, investigate, develop findings of, identify, and locate alleged perpetrators of war crimes, crimes against humanity, or genocide in Burma;(B)to promote and prepare for a transitional justice mechanism for the perpetrators of war crimes, crimes against humanity, and genocide occurring in the Rakhine State in 2017; and(C)to document, collect, preserve, and protect evidence of war crimes, crimes against humanity, and genocide in Burma, including by—(i)providing support for ethnic Rohingya, Shan, Rakhine, Kachin, Chin, and Kayin and other ethnic minorities;(ii)Burmese, Bangladeshi, foreign, and international nongovernmental organizations;(iii)the Independent Investigative Mechanism for Myanmar; and (iv)other entities engaged in investigative activities with respect to war crimes, crimes against humanity, and genocide in Burma.(3)A detailed study of the feasibility and desirability of a transitional justice mechanism for Burma, such as an international tribunal, a hybrid tribunal, or other options, that includes—(A)a discussion of the use of universal jurisdiction or of legal cases brought against Burma by other countries at the International Court of Justice regarding any atrocity crimes perpetrated in Burma;(B)recommendations for any transitional justice mechanism the United States should support, the reason the mechanism should be supported, and the type of support that should be offered; and(C)consultation regarding transitional justice mechanisms with representatives of Rohingya and individuals from other ethnic minority groups who have suffered human rights violations and abuses.(d)Protection of witnesses and evidenceThe Secretary of State shall seek to ensure that the identification of witnesses and physical evidence used for the report required by this section are not publicly disclosed in a manner that might place witnesses at risk of harm or encourage the destruction of evidence by the military or government of Burma.(e)Form of report; public availability(1)FormThe report required by subsection (b) shall be submitted in unclassified form but may include a classified annex.(2)Public availabilityThe unclassified portion of the report required by subsection (b) shall be posted on a publicly available internet website.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.403.Authorization to provide technical assistance for efforts against human rights abuses(a)In generalThe Secretary of State is authorized to provide assistance to support appropriate civilian or international entities that—(1)identify suspected perpetrators of war crimes, crimes against humanity, and genocide;(2)collect, document, and protect evidence of crimes and preserving the chain of custody for such evidence;(3)conduct criminal investigations of such crimes; and(4)support investigations conducted by other countries, and by entities mandated by the United Nations, such as the Independent Investigative Mechanism for Myanmar.(b)Authorization for transitional justice mechanismsThe Secretary of State, taking into account any relevant findings in the report submitted under section 402, is authorized to provide support for the establishment and operation of transitional justice mechanisms, including a hybrid tribunal, to prosecute individuals suspected of committing war crimes, crimes against humanity, or genocide in Burma. VUnited Nations action501.Support for greater United Nations action with respect to Burma(a)Sense of CongressIt is the sense of Congress that—(1)the United Nations Security Council has not taken adequate steps to condemn the February 1, 2021, coup in Burma, pressure the Burmese military to cease its violence against civilians, or secure the release of those unjustly detained; and(2)countries, such as the People’s Republic of China and the Russian Federation, that are directly or indirectly shielding the Burmese military from international scrutiny and action, should be obliged to endure the reputational damage of doing so by taking public votes on resolutions related to Burma that apply greater pressure on the Burmese military to restore Burma to its democratic path.(b)Support for greater actionThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to spur greater action by the United Nations and the United Nations Security Council with respect to Burma by—(1)pushing the United Nations Security Council to consider a resolution condemning the February 1, 2021, coup and calling on the Burmese military to cease its violence against the people of Burma and release without preconditions the journalists, pro-democracy activists, and political officials that it has unjustly detained;(2)pushing the United Nations Security Council to consider a resolution that immediately imposes a global arms embargo against Burma to ensure that the Burmese military is not able to obtain weapons and munitions from other nations to further harm, murder, and oppress the people of Burma;(3)pushing the United Nations and other United Nations authorities to cut off assistance to the Government of Burma while providing humanitarian assistance directly to the people of Burma through civil society organizations, particularly such organizations working with ethnic minorities that have been adversely affected by the coup and the Burmese military’s violent crackdown;(4)objecting to the appointment of representatives to the United Nations and United Nations bodies such as the Human Rights Council that are sanctioned by the Burmese military;(5)working to ensure the Burmese military is not recognized as the legitimate government of Burma in any United Nations body; and(6)spurring the United Nations Security Council to consider multilateral sanctions against the Burmese military for its atrocities against Rohingya and individuals of other ethnic and religious minorities, its coup, and the crimes against humanity it has and continues to commit in the coup’s aftermath.